DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Smith on 09/27/2021.
The application has been amended as follows:
	Abstract
	The Abstract, filed on 04/02/2019, is amended to be in a separate Abstract sheet.
	Claims
	Each of claims 1, 18-22, and 28-32 are amended according to the attached Examiner’s Amendment sheets.
	Claims 17 and 27 are cancelled.
Response to Amendment
	Claims 16-17 and 26-27 are cancelled.
In view of the amendment, filed on 08/16/2021, the following rejections are withdrawn from the previous office action, mailed on 04/15/2021.
Rejection of claims 1 and 7-32 under 35 U.S.C. 102(a)(1) as being anticipated by Gurol (US 2004/0000069)
Rejection of claims 1-32 under 35 U.S.C. 103 as being unpatentable over Remon et al. (US 7,910,030) in view of Gurol (US 2004/0000069)

Allowable Subject Matter
Claims 1-15, 18-25, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a method for granulating a pharmaceutical powder in a co-rotating twin screw extruder”, as claimed in claim 1, “comprising separate zones within the co-rotating twin screw extruder including a conveying zone, a mixing zone, a granulating zone, a drying zone, and a discharge zone, the method comprising: continuously introducing the powder and a granulating fluid to the conveying zone of the co-rotating twin screw extruder followed by the mixing zone of the co-rotating twin screw extruder; passing the powder and the granulating fluid through the granulating zone of the co-rotating twin screw extruder to form wet granules; passing the wet granules through the drying zone of the co-rotating twin screw extruder; passing dried granules obtained from the drying zone through a discharge zone of the co-rotating twin screw extruder; and continuously discharging the granules from the co-rotating twin screw extruder wherein the co-rotating twin screw extruder is not a fluid bed processor, wherein the granulation zone and the drying zone of the co-rotating twin screw extruder include one or more fractional lobe elements, and wherein the granulation zone is located upstream of the drying zone and the discharge zone and downstream of the mixing zone, and wherein each of mixing zone, the granulation zone, the drying zone, and the discharge zone are formed, separately, in order, by the co-rotating twin screw extruder.”
	The closest references of Remon et al. (US 8,231,375) and Gurol (US 2004/0000069) (from Final Rejection: mailed on 04/15/2021), R. D. Reinhart et al. (US 3,458,321), Thomas (US 2016/0257087), and Thomas (US 9,897,375) (cited in Advisory Action, mailed on 07/13/2021) fail to disclose or suggest that the granulation zone is located upstream of the drying and discharge zones and downstream of the intake zone and wherein each of the intake zone, the granulation zone, the drying zone, and the discharge zone are formed separately, in order, by the co-rotating twin screw extruder.” Claims 1-15, 18-25, and 28-32 deem allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	09/28/2021